Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figure 8) in the reply filed on 5/23/2022 is acknowledged. Applicant indicated that claims 1-9 and 14-16 encompass elected Species 2. Claims 10-13 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first core" in lines 3, 6 and 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “the first core” as “the core” defined in line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 2005/0087663).
Regarding claim 1, Schroeder discloses an edge protector (10 – See Fig. 4 or Fig. 5) comprising: a core (14) having a first width (width from 30 to 36); an inner wrap ply (26) wrapped around and attached to the first core such that at least a portion of the first core is positioned between at least two portions of the inner wrap ply, wherein the inner wrap ply has a second width (width between left-most portion of 26 and 36 in Fig. 4 or Fig. 5) that is greater than the first width; and an outer wrap ply (28) wrapped around the first core and the inner wrap ply and attached to the inner wrap ply, wherein the outer wrap ply has a third width (width between left-most portion of 28 and 36 in Fig. 4 or Fig. 5) that is greater than the first width, wherein the first core, the inner wrap ply, and the outer wrap ply form a first leg (at 16) and a second leg (at 18), wherein the first leg is transverse to the second leg such that an outside corner and an inside corner are defined between the first and second legs (See Fig. 4 or Fig. 5).
Regarding claim 2, Schroeder discloses the second width and the third width are different.
Regarding claim 3, Schroeder discloses the third width is greater than the second width.
Regarding claim 4, Schroeder discloses the outer wrap ply is wrapped around the core and the inner wrap ply such that the outer wrap ply completely surrounds the core and the inner wrap ply in the width direction (as shown in Fig 5).
Regarding claim 5, Schroeder discloses two portions of the outer wrap ply overlap one another (as shown in Fig. 5).
Regarding claim 6, Schroeder discloses the portions of the outer wrap ply that overlap one another are located near the inside corner (as shown in Fig. 5).
Regarding claim 8, Schroeder discloses the inner wrap ply is wrapped around the core such that the inner wrap ply does not completely surround the core in the width direction.
Regarding claim 9, Schroeder discloses the inner wrap ply is wrapped around the core such that the inner wrap ply does not completely surround the core in the width direction and such that two ends of the inner wrap ply are spaced apart from one another (as shown in Fig. 4).
Regarding claim 14, Schroeder discloses the first leg and the second leg are perpendicular.
Regarding claim 15, Schroeder discloses the inner wrap ply is the only ply separating the core and the outer wrap ply.
Regarding claim 16, Schroeder discloses core is formed from multiple core plies attached to one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2005/0087663) as applied to claim 5 above. As described above, Schroeder discloses the claimed invention except for the express disclosure of the outer wrap ply being formed from paperboard.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wrap ply of Schroeder to be formed from any known packaging material such as paperboard in order to have the desired shock protection properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735